UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7801



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGGIE DELOACH, a/k/a Intell Abrams,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-98-323)


Submitted:   March 6, 2003                 Decided:   March 14, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reggie DeLoach, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reggie DeLoach seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2255 (2000).

An appeal may not be taken to this court from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.     28 U.S.C. § 2253(c)(1) (2000).   A

certificate of appealability will not issue for claims addressed by

a district court on the merits absent “a substantial showing of the

denial of a constitutional right.”     28 U.S.C. § 2253(c)(2) (2000).

As to claims dismissed by a district court solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both: “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right; and (2) that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”    Rose v. Lee, 252 F. 3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

     We have independently reviewed the record and conclude that

DeLoach has not satisfied either standard.     Accordingly, we deny a

certificate of appealability and dismiss the appeal. See Miller-El

v. Cockrell,    U.S.       , 2003 WL 431659 (U.S. Feb. 25, 2003) (No.

01-7662), at *10.




                                   2
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                3